 1                                                                                                    O
 2
 3
 4
 5
 6
 7
 8
 9
                            United States District Court
10
                            Central District of California
11   ERIC PODWALL,                                      Case № 2:16-CV-06088-ODW (AJWx)
12
                           Plaintiff,ORDER DENYING IN PART AND
13                                   GRANTING IN PART
         v.
14                                   DEFENDANT’S MOTION TO
     WILLIAM “SMOKEY” ROBINSON, JR.,
15                                   DISMISS [53]
                  Defendants.
16
17
18                                      I.   INTRODUCTION
19          In this breach of contract action, Plaintiff Eric Podwall seeks to recover
20   commissions from Defendant William “Smokey” Robinson, Jr. that Podwall claims he
21   earned under a personal management contract. Robinson moves to dismiss certain
22   claims in Podwall’s First Amended Complaint (“FAC”) on the grounds that Podwall
23   failed to state a claim on which he can recover. For the reasons discussed below, the
24   Court DENIES in part and GRANTS in part Defendant’s Motion to Dismiss (the
25   “Motion”).1
26
27   1
       After considering the papers filed in support of and in opposition to the Motion, the Court deemed
28   the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R.
     7-15.
 1                                     II.    BACKGROUND2
 2          Robinson is a well-known musician who has been in the music business for
 3   decades. (FAC ¶ 1, ECF No. 52.) Podwall is a talent and music manager with more
 4   than twenty years of experience in the entertainment industry, but he is not a licensed
 5   talent agent. (Id. ¶ 7, Ex. 1 ¶ 3.)
 6          On September 12, 2012, Podwall and Robinson entered into a written
 7   agreement (the “Agreement”) that established Podwall as Robinson’s “personal
 8   manager.” (Id. ¶ 8, Ex. 1.) The Agreement provided that Podwall would receive
 9   “[t]en percent of gross compensation derived from all products of [Robinson’s]
10   services initially rendered or created from and after” the Agreement’s inception.
11   (Id. Ex. 1, ¶ 2.) The Agreement limited Podwall’s commission on Robinson’s live
12   performances to those booked after the date of the Agreement and performed after
13   June 1, 2013. (Id.) Among other things, the Agreement explicitly clarified: “[f]or
14   avoidance of doubt, there will be no commission at any time on any royalties earned
15   for products exploited prior to the term of this agreement . . . .” (Id.)
16          Podwall alleges he revived Robinson’s career by providing career advice,
17   handling Robinson’s business arrangements, and presenting “innovative methods to
18   increase the profitability of his touring revenue.” (Id. ¶¶ 10, 12.) As one example, he
19   alleges he assisted in closing a favorable royalties collection agreement in 2014 with
20   Global Music Rights (“GMR Royalties Deal”) on Robinson’s behalf. (Id. ¶¶ 16–21.)
21   Podwall claims that Robinson has refused to pay Podwall’s commissions on revenue
22   generated during the Agreement’s term from Robinson’s touring, performance, and
23   recording, as well as from the GMR Royalties Deal. (Id. ¶¶ 13, 15, 21, 27.)
24          On July 15, 2016, Podwall filed a Complaint against Robinson seeking unpaid
25   commissions pursuant to the Agreement. (Compl., ECF No. 1-1.) On October 20,
26
27   2
       All factual references derive from Podwall’s FAC, unless otherwise noted, and well-pleaded
28   factual allegations are accepted as true for purposes of this Motion. Ashcroft v. Iqbal, 556 U.S. 662,
     678 (2009).



                                                       2
 1   2016, the Court denied Robinson’s first motion to dismiss and stayed this case to
 2   allow Podwall to petition the Labor Commissioner for a determination on whether
 3   Podwall violated the Talent Agency Act (“TAA”) in acting as Robinson’s personal
 4   manager without being a licensed talent agent.      (Order Denying Def.’s Mot. to
 5   Dismiss and Staying the Case, ECF No. 19.)
 6         On June 22, 2018, the Labor Commissioner issued its Determination of
 7   Controversy. (See Req. for Judicial Notice (“RJN”), Ex. 6 (Cal. Labor Comm’r
 8   Determination of Controversy (“CLC Det.”)), ECF No. 56-6.)               The Labor
 9   Commissioner made numerous findings of fact, including that the William Morris
10   Agency (“WME”) had been Robinson’s “licensed talent agent” for at least ten years
11   and had procured hundreds of performance events for Robinson during the time
12   Podwall served as Robinson’s personal manager. (CLC Det. 2, 4, 17.) The Labor
13   Commissioner found that Podwall was not required to obtain a talent agency license
14   for certain agreements, including the GMR Royalties Deal, but that Podwall’s
15   involvement in procuring four specific performance events violated the TAA because
16   Podwall had acted as a talent agent without a license with respect to those events.
17   (Id. at 11–16, 19.) In determining whether to invalidate the Agreement because of the
18   four violations, the Labor Commissioner concluded that the four violative
19   engagements “are not representative of the hundreds of events [WME], not [Podwall],
20   secured for [Robinson] during the three years [Podwall] served as personal manager.”
21   (Id. at 17.) After severing those four events, the Labor Commissioner concluded that
22   the Agreement was not invalid or unenforceable under the TAA. (Id. at 19.)
23         Following the Labor Commissioner’s Determination, the Court lifted the stay.
24   (Order on Req. to Lift Stay, ECF No. 35.) The Court denied in part and granted in
25   part Robinson’s renewed motion to dismiss and granted Podwall thirty days to amend
26   his Complaint, which he did on December 11, 2018. (Order, ECF No. 50; FAC.)
27
28




                                              3
 1         Robinson now moves to dismiss Podwall’s FAC, arguing Podwall fails to state
 2   a claim with respect to his entitlement to commissions on Robinson’s engagements
 3   and the GMR Royalties Deal. (Mot. to Dismiss FAC (“Mot.”), ECF No. 53.)
 4                               III.   LEGAL STANDARD
 5         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
 6   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
 7   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 8   survive a motion to dismiss, a complaint need only satisfy the minimal notice pleading
 9   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
10   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
11   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
12   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,
13   accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S.
14   at 678 (internal quotation marks omitted). The factual allegations must provide “fair
15   notice and enable the opposing party to defend itself effectively.” Starr v. Baca, 652
16   F.3d 1202, 1216 (9th Cir. 2011).
17         The determination of whether a complaint satisfies the plausibility standard is a
18   “context-specific task that requires the reviewing court to draw on its judicial
19   experience and common sense.” Iqbal, 556 U.S. at 679. A court must construe all
20   “factual allegations set forth in the complaint . . . as true and . . . in the light most
21   favorable” to the plaintiff. Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir.
22   2001) (internal quotation marks omitted).         But a court need not blindly accept
23   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
24   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). A court is
25   generally limited to the pleadings in ruling on a Rule 12(b)(6) motion but may
26   consider documents attached to the complaint or properly subject to judicial notice
27   without converting a motion to dismiss into one for summary judgment. See Lee, 250
28   F.3d at 688–89.



                                                  4
 1                     IV.   REQUEST FOR JUDICIAL NOTICE
 2         Podwall requests the Court take judicial notice of pleadings and briefing before
 3   the Labor Commissioner, the transcript of the administrative evidentiary hearing, and
 4   the Labor Commissioner’s Determination of Controversy. (RJN 1, ECF No. 56.)
 5   Robinson does not oppose Podwall’s request.
 6         “[A] court may judicially notice a fact that is not subject to reasonable dispute
 7   because it: (1) is generally known within the trial court’s territorial jurisdiction; or
 8   (2) can be accurately and readily determined from sources whose accuracy cannot
 9   reasonably be questioned.” Fed. R. Evid. 201(b). “Judicial notice is appropriate for
10   records and ‘reports of administrative bodies.’” United States v. 14.02 Acres of Land
11   More or Less in Fresno Cty., 547 F.3d 943, 955 (9th Cir. 2008) (quoting Interstate
12   Nat. Gas Co. v. S. Cal. Gas Co., 209 F.2d 380, 385 (9th Cir. 1954)); see also Tech. &
13   Intellectual Prop. Strategies Grp. v. Fthenakis, No. C 11-2373 MEJ, 2011 WL
14   3501690, at *7 n.2 (N.D. Cal. Aug. 10, 2011) (taking judicial notice of the California
15   Labor Commissioner’s notice of claim and conference and notice of completed
16   investigation).
17         The Labor Commissioner’s Determination of Controversy is a report of an
18   administrative body, appropriate for judicial notice. The Court GRANTS Podwall’s
19   request for judicial notice of the Labor Commissioner’s Determination of Controversy
20   (RJN Ex. 6 (CLC Det.).) However, the Court DENIES Podwall’s request for judicial
21   notice as to all other exhibits, which are unnecessary to the outcome of this motion.
22                                   V.    DISCUSSION
23         Robinson moves to dismiss on the grounds that Podwall fails to state a claim
24   upon which he can recover, and specifically refutes Podwall’s claims for commissions
25   on performance engagements and the GMR Royalties Deal.
26   A.    Federal Rules of Civil Procedure 12(g)
27         As a preliminary matter, Podwall challenges Robinson’s Motion as a
28   procedurally improper serial motion under Federal Rules of Civil Procedure 12(g).



                                                5
 1   (Opp’n 11–12, ECF No. 55.) “Rule 12(g) applies to situations in which a party files
 2   successive motions under Rule 12 for the sole purpose of delay.”          Davidson v.
 3   Countrywide Home Loans, Inc., No. 09-CV-2694-IEG JMA, 2011 WL 1157569, at *4
 4   (S.D. Cal. Mar. 29, 2011) (internal quotation marks omitted). Here, no evidence has
 5   been presented that Robinson filed the instant motion to delay proceedings or for any
 6   other improper motive. Rather he has responded to Podwall’s FAC and the Court’s
 7   concerns as identified in the previous Order. Further, even had Robinson brought
 8   successive motions, “the Court has discretion to consider the arguments to expedite a
 9   final disposition on the issue.” Id.
10   B.    Engagements
11         Podwall seeks to recover commissions on Robinson’s engagements during the
12   time Podwall served as Robinson’s personal manager under the Agreement. (FAC
13   ¶¶ 14–15.) Robinson argues Podwall may not recover such commissions because he
14   failed to exhaust administrative remedies by obtaining a determination that he had not
15   violated the TAA, specifically as to the hundreds of engagements identified for the
16   first time in the FAC.        (Mot. 6.)   Podwall opposes, noting that the Labor
17   Commissioner expressly found that Podwall had not procured hundreds of Robinson’s
18   performance engagements during Podwall’s time as Robinson’s personal manager.
19   (Opp’n 13–16, ECF No. 55.) Thus, Podwall argues that he did in fact exhaust his
20   administrative remedies.
21         Under California law, the Labor Commissioner is given exclusive original
22   jurisdiction to hear controversies that colorably arise under the TAA. Cal. Lab. Code
23   § 1700.44; Marathon Entm’t, Inc. v. Blasi, 42 Cal. 4th 974, 981 n.2 (2008); Styne v.
24   Stevens, 26 Cal. 4th 42, 59 (2001). The term “colorable” is used in its “broadest
25   sense.” Styne, 26 Cal. 4th at 59 n.10. “The [TAA] specifies that ‘[i]n cases of
26   controversy arising under this chapter, the parties involved shall refer the matters in
27   dispute to the Labor Commissioner.’” Id. at 54. “[R]eference of disputes involving
28   the [TAA] to the Commissioner is mandatory.” Id. Such a referral is necessary, for



                                               6
 1   instance, when an artist-defendant raises the TAA as a defense to a breach of contract
 2   action such as this one. See id. at 60. However, the TAA “does not require any party
 3   to invoke the Commissioner’s jurisdiction before such a controversy has arisen. The
 4   filing of a lawsuit may be the defendant’s first inkling that such a controversy exists.”
 5   Id. at 59–60.
 6         The TAA requires anyone who solicits or procures employment or artistic
 7   engagements for artists to obtain a talent agency license. Cal. Lab. Code § 1700.5;
 8   Marathon, 42 Cal. 4th at 985. “[T]he TAA does not cover services such as personal
 9   management, but does cover managers . . . if they solicit and procure employment on
10   behalf of artists.”   Siegel v. Bradstreet, No. CV 08-2480 CAS (SSx), 2008 WL
11   4195949, at *3 (C.D. Cal. Sept. 8, 2008); see also Seigel v. Su, No. 2:17-CV-07203-
12   CAS (SSx), 2018 WL 1393984, at *1 (C.D. Cal. Mar. 16, 2018) (“[T]he TAA applies
13   to a personal manager . . . if he ‘solicits or procures employment for his artist-
14   client.’”). “A manager can provide advisory and logistical support for tours without
15   procuring or soliciting tour venues and performance opportunities for [artists].”
16   Lauwrier v. Garcia, No. CV 12-07381-MMM (SHx), 2013 WL 11238497, at *8 (C.D.
17   Cal. Mar. 8, 2013) (citing Marathon, 42 Cal. 4th at 980). Thus, a controversy may
18   colorably arise requiring the Commissioner’s determination where a manager’s
19   conduct crosses the line between advice and procurement. “The Commissioner’s
20   expertise in applying the Act is particularly significant in cases where, as here, the
21   essence of the parties’ dispute is whether services performed were by a talent agency
22   for an artist.” Styne, 26 Cal. 4th at 58; see also Marathon, 42 Cal. 4th at 988 (“The
23   Labor Commissioner’s views are entitled to substantial weight if not clearly
24   erroneous.”).
25         Although Podwall fails to allege any facts in his FAC regarding the
26   administrative proceeding or the Labor Commissioner’s findings, the Court takes
27   judicial notice of the Labor Commissioner’s Determination of Controversy. The
28   Labor Commissioner concluded that Podwall did not procure (and thus did not violate



                                                7
 1   the TAA with respect to) hundreds of Robinson’s engagements during Podwall’s time
 2   as Robinson’s personal manager. (See FAC; CLC Det. 17.) Podwall petitioned the
 3   Labor Commissioner to determine whether his personal management services
 4   provided to Robinson fell “within the scope of the TAA or jurisdiction of the Labor
 5   Commissioner.” (CLC Det. 7.) After briefing and an evidentiary hearing, the Labor
 6   Commissioner found that Podwall’s conduct violated the TAA with respect to four
 7   specific engagements, but that Podwall had not procured (and thus had not violated
 8   the TAA with respect to) hundreds of other engagements, which, instead were
 9   procured by Robinson’s licensed talent agency, WME. (See CLC Det. 17 (“the
10   overwhelming weight of the evidence offered by [Robinson] and [Podwall] alike
11   demonstrate that the four engagements found to be in violation here are not
12   representative of the hundreds of events [WME], not Podwall, secured for [Robinson]
13   during the three years [Podwall] served as personal manager for [Robinson].”).)
14   Based in part on this finding, the Labor Commission concluded that severing the four
15   illegal acts to preserve the Agreement furthered the interests of justice.        (CLC
16   Det. 16–18, 19.)
17         In his FAC, Podwall lists more than one hundred engagements during the
18   relevant time period, but does not allege that WME procured the listed engagements.
19   He also does not allege that the listed engagements are the same “hundreds of events”
20   the Labor Commissioner concluded Podwall did not procure. However, construing
21   the allegations in the light most favorable to Podwall, it is plausible at the pleadings
22   stage that the newly identified engagements in Podwall’s FAC are those the Labor
23   Commissioner considered and found not violative.
24         Accordingly, Podwall has pleaded sufficient facts to state a claim for relief that
25   is plausible on its face.    The Court DENIES Robinson’s Motion with respect
26   Podwall’s claim to recover commissions on engagements.
27
28




                                                8
 1   C.    The GMR Royalties Deal
 2         Podwall seeks commissions on royalties earned via the GMR Royalties Deal.
 3   (FAC ¶¶ 16–21, 27.) Robinson argues that Podwall cannot recover such commissions
 4   because the GMR Royalties Deal is for royalties of previously recorded music and the
 5   plain and unambiguous terms of the Agreement exclude commissions on previously
 6   recorded material.    (Mot. 9.)    Podwall disagrees and contends that the proper
 7   interpretation of the commission provision does not exclude commissions on royalties
 8   earned on previously recorded music, or in the alternative, the language is ambiguous.
 9   (Opp’n 18–23.) Podwall contends that, at the very least, he is entitled to commission
10   royalties on music recorded during the term of the Agreement. (Id. at 23.)
11         Where “contractual language is clear and explicit and does not involve an
12   absurdity, the plain meaning governs.” Am. Alt. Ins. Corp. v. Superior Court, 135 Cal.
13   App. 4th 1239, 1245 (2006); see also Cal. Civ. Code § 1638. “The words of a
14   contract are to be understood in their ordinary and popular sense,” unless used in a
15   legal or technical sense or assigned a special meaning. Cal. Civ. Code § 1644;
16   Mountain Air Enters., LLC v. Sundowner Towers, LLC, 3 Cal. 5th 744, 752 (2017)
17   (“[I]f the meaning a layperson would ascribe to contract language is not ambiguous,
18   we apply that meaning.”).      A court must review the agreement as a whole and
19   ascertain the mutual intention of the parties as gathered from the four corners of the
20   instrument. Machado v. S. Pac. Transp. Co., 233 Cal. App. 3d 347, 352 (1991); see
21   also Cal. Civ. Code §§ 1639 (“When a contract is reduced to writing, the intention of
22   the parties is to be ascertained from the writing alone, if possible.”), 1641 (“The whole
23   of a contract is to be taken together, so as to give effect to every part.”). Each word
24   must be given force and effect to avoid interpretations that would render other
25   provisions surplusage. In re Crystal Props., 268 F.3d 743, 748 (9th Cir. 2001).
26         The Agreement includes a commission provision setting out the parameters of
27   Podwall’s entitlement to commission Robinson’s earnings. (See FAC Ex. 1, ¶ 2.) As
28   relevant to the GMR Royalties Deal, it provides that Podwall is entitled to



                                                9
 1         [t]en percent of gross compensation derived from all products of your
           [Robinson’s] services initially rendered or created from and after the
 2         date [of this agreement] . . . . For avoidance of doubt, there will be no
 3         commission at any time on any royalties earned for products exploited
           prior to the term of this agreement.
 4
 5   (Id. (emphasis added).)
 6         Reading the provision as a whole and construing the words in their ordinary
 7   sense, the language is clear and unambiguous. “[P]roducts of [Robinson’s] services”
 8   would logically include songs Robinson has recorded. The phrase “initially rendered
 9   or created from and after the date [of this agreement]” establishes a bright line date
10   after which Podwall may commission newly rendered or created products. The phrase
11   “[f]or avoidance of doubt” signals further clarification that commissions on royalties
12   for products exploited before the Agreement are similarly excluded. When read as a
13   whole in the ordinary sense, the plain language precludes commissions, including on
14   royalties, for Robinson’s previously recorded music.
15         The GMR Royalties Deal provides that GMR would collect copyright royalties
16   on “permitted use of previously recorded songs.” (CLC Det. 5, 15 (emphasis added).)
17   See Marathon, 42 Cal. 4th at 988 (“The Labor Commissioner’s views are entitled to
18   substantial weight if not clearly erroneous.”). As the Agreement expressly excludes
19   commissions on previously recorded products, Podwall may not recover commissions
20   on royalties earned via the GMR Royalties Deal.
21         Podwall attempts to create an ambiguity by arguing that the phrase “products of
22   your services” actually means “the productive use of the song (or other copyrighted
23   work).” (Opp’n 21–22.) He contends the “product” created or rendered is actually the
24   productive or permitted use of the song, which occurred after the Agreement’s term,
25   allowing him to recover a commission. The Court disagrees. The language is plain
26   and states “products,” not “productive use” or “permitted use.” Had the parties
27   intended another meaning, they would have used other language. The Court declines
28




                                              10
 1   to read Podwall’s post hoc preferred language into the Agreement to create the
 2   ambiguity Podwall seeks.
 3         Reading the provision as a whole and construing the words in their ordinary
 4   sense, the language is clear and unambiguous. The GMR Royalties Deal is for
 5   royalties on previously recorded works, commissions on which the Agreement
 6   expressly excludes. As such, Podwall may not recover commissions on royalties
 7   earned via the GMR Royalties Deal. Accordingly, the Court GRANTS Robinson’s
 8   Motion as to Podwall’s claims for commissions on royalties collected from the GMR
 9   Royalties Deal.
10   D.    Leave to Amend
11         Podwall requests leave to amend in the event the Court grants Robinson’s
12   motion. (Opp’n 24.) Where a district court grants a motion to dismiss, it should
13   generally provide leave to amend unless it is clear the complaint could not be saved by
14   any amendment. See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins.
15   Co., 519 F.3d 1025, 1031 (9th Cir. 2008). A court may deny leave to amend when it
16   “determines that the allegation of other facts consistent with the challenged pleading
17   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
18   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).         Thus, leave to amend “is properly
19   denied . . . if amendment would be futile.” Carrico v. City and Cty. of San Francisco,
20   656 F.3d 1002, 1008 (9th Cir. 2011).
21         Here, amendment would be futile. The Agreement is before the Court and “the
22   intention of the parties is to be ascertained from the writing alone, if possible.” Cal.
23   Civ. Code § 1639. The disputed provision’s language is clear and explicit, and thus
24   the plain meaning governs. Podwall had the opportunity to amend his Complaint
25   following the administrative proceedings and subsequent motion practice to
26   vigorously argue for his preferred construction in opposition to the instant Motion.
27   However, the Court finds the disputed provision’s language plain and unambiguous.
28   Podwall has failed to persuade otherwise. Podwall has also failed to propose any



                                               11
 1   specific allegations for amendment that might alter this conclusion. Consequently,
 2   further amendment would be futile. Accordingly, the Court GRANTS Robinson’s
 3   Motion as to Podwall’s claims for commissions on royalties collected from the GMR
 4   Royalties Deal WITHOUT leave to amend.
 5                               VI.   CONCLUSION
 6         For the forgoing reasons, the Court DENIES in part, and GRANTS in part,
 7   Robinson’s Motion to Dismiss.     (ECF No. 53.)   As discussed above, the Court
 8   DENIES Robinson’s Motion with respect Podwall’s claim to recover commissions on
 9   engagements, and GRANTS Robinson’s Motion as to Podwall’s claims for
10   commissions on royalties collected from the GMR Royalties Deal, WITHOUT leave
11   to amend.
12
13         IT IS SO ORDERED.
14
15         February 26, 2019
16
17                              ____________________________________
18                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                            12
